         Case: 1:19-cv-02277-CAB Doc #: 4 Filed: 10/07/19 1 of 5. PageID #: 49




                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

JUSTIN KRENDL, Administrator of the Estate                   Case No.: 1:19CV2277
of Matthew Krendl, deceased,
                                                             Judge: Christopher A. Boyko
                   Plaintiff,
                                                             ANSWER OF DEFENDANT
v.                                                           INTERMARK TRANSPORT TO
                                                             PLAINTIFF’S COMPLAINT
INTERMARK TRANSPORT, et al.,
                                                             Jury Demand Endorsed Herein
                   Defendants.


         Now comes Defendant Intermark Transport (“Defendant”),1 by and through counsel, and

for its Answer to Plaintiff Justin Krendl, Administrator of the Estate of Matthew Krendl,

deceased’s (“Plaintiff”) Complaint, states as follows:

                                 COUNT ONE: WRONGFUL DEATH

         1. Defendant is without information or knowledge sufficient to form a belief as to the

truth or veracity of the allegations contained in Paragraph 1 of Plaintiff’s Complaint, and

therefore denies same for want of knowledge.

         2. Defendant admits the allegations contained in Paragraph 2 of Plaintiff’s Complaint.

         3. Defendant admits the allegations contained in Paragraph 3 of Plaintiff’s Complaint.

         4. Defendant denies the allegations contained in Paragraph 4 of Plaintiff’s Complaint.

         5. The allegations in Paragraph 5 of Plaintiff’s Complaint constitute legal conclusions, to

which no response is required. To the extent a response is required, Defendant denies the

allegations contained in Paragraph 5 of Plaintiff’s Complaint.


1
Defendant Bogdan Adrian Petrisor has neither been served, nor has he received, a copy of Plaintiff’s Complaint.




4820-4653-2265.1
       Case: 1:19-cv-02277-CAB Doc #: 4 Filed: 10/07/19 2 of 5. PageID #: 50




       6. Defendant denies the allegations contained in Paragraph 6 of Plaintiff’s Complaint.

       7. Defendant denies the allegations contained in Paragraph 7 of Plaintiff’s Complaint.

       8. Defendant denies the allegations contained in Paragraph 8 of Plaintiff’s Complaint,

including subparts A-F.

       9. Defendant denies the allegations contained in Paragraph 9 of Plaintiff’s Complaint.

       10. Defendant denies the WHEREFORE clause following Paragraph 9 of Plaintiff’s

Complaint and denies each and every other allegation contained in Plaintiff’s Complaint unless

otherwise admitted to be true herein.

       WHEREFORE, Defendant prays Plaintiff’s Complaint be dismissed with prejudice and

Plaintiff be ordered to pay all costs and reasonable attorney’s fees sustained by this Defendant.


                                 AFFIRMATIVE DEFENSES

       1. Plaintiff failed to state a claim upon which relief may be granted and is barred from

           recovery.

       2. Decedent Matthew Krendl was contributorily and/or comparatively negligent and,

           therefore, Plaintiff is limited and/or barred from recovery.

       3. Decedent Matthew Krendl was guilty of assumption of the risk, whether expressed,

           implied, or primary, and therefore, Plaintiff is limited and/or barred from recovery.

       4. Plaintiff failed to join the necessary parties to this action and is therefore, barred from

           recovery.

       5. Plaintiff failed to mitigate his damages and thus, is barred from recovery.

       6. Plaintiff failed to satisfy all conditions precedent to recovery and thus, is barred from

           recovery.




                                                 2
      Case: 1:19-cv-02277-CAB Doc #: 4 Filed: 10/07/19 3 of 5. PageID #: 51




      7. Decedent Matthew Krendl’s injuries and death were caused as a direct and proximate

             result of his own negligence or negligence of a third party in which this Defendant

             exercises no control.

      8. Plaintiff may have failed to commence these proceedings within the applicable statute

             of limitations and is barred from recovery.

      9. Plaintiff’s claims are barred by the doctrines of laches, waiver, and/or estoppel.

      10. Plaintiff’s recovery, if any, may be eliminated or diminished due to intervening or

             superseding causes.

      11. While denying any negligence, this Defendant may be entitled to statutory set-off of

             damages or limitations of damages.

      12. Defendant is entitled to an apportionment of liability to other parties and non-parties

             to this action pursuant to R.C. 2307.23.

      13. Plaintiff’s claims are barred due to insufficiency of service of process and/or process.

      14. Plaintiff’s Complaint must be dismissed as Defendant and its driver held and/or

             breached no duty of care to Plaintiff.

      15. Plaintiff’s Complaint must be dismissed as decedent Matthew Krendl’s intentional

             conduct caused the accident.

      16. Defendant reserves the right to supplement additional affirmative defenses, if

             appropriate, after the completion of discovery and/or investigation.

      WHEREFORE, Defendant prays Plaintiff’s Complaint be dismissed with prejudice and

that Plaintiff be ordered to pay all costs and reasonable attorney’s fees sustained by this

Defendant.




                                                      3
Case: 1:19-cv-02277-CAB Doc #: 4 Filed: 10/07/19 4 of 5. PageID #: 52




                                   Respectfully Submitted,

                                   By:/s/Theresa A. Edwards
                                      Theresa A. Edwards (0090971)
                                      Bradley J. Barmen (0076515)
                                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                                      1375 E. 9th Street, Suite 2250
                                      Cleveland, Ohio 44114
                                      T: 216.344.9422 F: 216.344.9421
                                      Tera.Edwards@lewisbrisbois.com
                                      Brad.Barmen@lewisbrisbois.com
                                      Counsel for Defendant Intermark Transport


                               JURY DEMAND

Defendant hereby demands a trial by jury pursuant to Federal Rules of Civil Procedure.

                                        /s/Theresa A. Edwards
                                        Theresa A. Edwards (0090971)
                                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                                        Counsel for Defendant Intermark Transport




                                       4
       Case: 1:19-cv-02277-CAB Doc #: 4 Filed: 10/07/19 5 of 5. PageID #: 53




                                  CERTIFICATE OF SERVICE

          I hereby certify a copy of the forgoing was file electronically on October 7, 2019. Notice
of this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties
may access this filing through the Court’s system.


                                                       /s/Theresa A. Edwards
                                                       Theresa A. Edwards (0090971)
                                                       Counsel for Defendant Intermark Transport




                                                   5
